FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS October 7, 2010

                                  TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                  Clerk of Court


 DONNIE RAY DUMAS,

          Petitioner-Appellant,

 v.                                                     No. 09-3327
                                                 (No. 5:08-CV-03158-RDR)
 UNITED STATES PAROLE                                     (D. Kan.)
 COMMISSION,

          Respondent-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.

      Petitioner Donnie Ray Dumas, proceeding pro se, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 habeas corpus petition as moot.

We AFFIRM the district court’s order for the reasons set forth below.



                                  BACKGROUND


      *
        This Order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
10th Circuit Rule 32.1.

        After examining the briefs and the appellate record, this three-judge panel
has determined unanimously that oral argument would not be of material
assistance in the determination of this matter. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
      Mr. Dumas filed a habeas petition under 28 U.S.C. § 2241, alleging that

prison officials violated his due process rights during disciplinary proceedings

that occurred while he resided at the Grossman Center Halfway House in

Leavenworth, Kansas. At the culmination of those proceedings, the Parole

Commission decided to postpone Mr. Dumas’s scheduled July 26, 2007 parole

release date for six months. Mr. Dumas was then released on parole on January

25, 2008. On May 9, 2009, the district court denied Mr. Dumas’s habeas petition

as moot because Mr. Dumas had already been released on parole, suffered no

actual injury that the court could remedy, and failed to demonstrate any collateral

consequences arising from the alleged rights violation and the rescheduling of his

release on parole. Mr. Dumas then filed a motion for reconsideration, which the

district court also denied. This appeal followed.

                                  DISCUSSION

      We review a district court’s determination of mootness de novo. Faustin v.

City & Cnty. of Denver, 268 F.3d 942, 947 (10th Cir. 2001). “A habeas corpus

petition is moot when it no longer presents a case or controversy under Article

III, § 2, of the Constitution.” Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir.

1998) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). “This means that,

throughout the litigation, the plaintiff must have suffered, or be threatened with,

an actual injury traceable to the defendant and likely to be redressed by a

favorable judicial decision.” Id. at 691 (quoting Lewis v. Cont’l Bank Corp., 494

                                          2
U.S. 472, 477 (1990)) (internal quotation marks omitted). In other words, “[a]n

issue becomes moot when it becomes impossible for the court to grant ‘any

effectual relief whatsoever’ on that issue to a prevailing party.” United States v.

Hahn, 359 F.3d 1315, 1323 (10th Cir. 2004) (quoting Smith v. Plati, 258 F.3d

1167, 1179 (10th Cir. 2001)).

      On appeal, Mr. Dumas argues that the district court erred in dismissing his

habeas petition as moot because he automatically presents a “live” case if he is on

parole and still serving his original term of incarceration. Mr. Dumas is correct

that the Supreme Court has held that “[a]n incarcerated convict’s (or a parolee’s)

challenge to the validity of his conviction always satisfies the case-or-controversy

requirement . . . .” Spencer, 523 U.S. at 7 (emphasis added). However, Mr.

Dumas does not challenge the validity of his underlying conviction; rather, he

challenges the postponement of his parole release date. Because Mr. Dumas has

already been released on parole, he bears the burden of demonstrating that he is

subject to continuing “collateral consequences” as a result of that postponement.

See id. at 14–16; see also Aragon, 144 F.3d at 692 n.4 (finding appellant’s § 2254

habeas petition moot where he challenged only the length of his probation term,

not the validity of his underlying conviction). Nowhere in the record does Mr.

Dumas identify any “collateral consequences” that stem from his delayed parole

release. He therefore fails to present a case or controversy for purposes of Article

III. See Spencer, 523 U.S. at 7. Thus, the district court correctly concluded that

                                         3
Mr. Dumas’s habeas petition was moot.

                                CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s order

dismissing Mr. Dumas’s 28 U.S.C. § 2241 habeas petition as moot. 1



                                     ENTERED FOR THE COURT

                                     Jerome A. Holmes
                                     Circuit Judge




      1
             We also deny as moot Mr. Dumas’s pending filing that is styled
“Petition for Judgment As A Matter of Law.”

                                        4